—Order unanimously affirmed with costs. Memorandum: County Court properly denied the application of Richard Godino for release of the funds in the bank accounts of Rose Godino "in trust for” Richard Godino. Those "Totten Trust” funds are necessary to meet the medical and personal needs of his mother, who has been declared to be incompetent (see, Ganley v Lincoln Sav. Bank, 257 App Div 509; Matter of Sobot, 28 Misc 2d 265). (Appeal from Order of Niagara County Court, Hannigan, J. — Trust Funds.) Present — Pine, J. P., Wesley, Callahan, Davis and Boehm, JJ.